Title: From George Washington to Henry Laurens, 20 March 1779
From: Washington, George
To: Laurens, Henry


Dear Sir
Middlebrook Mar. 20th 1779
I have to thank you and I do it very sincerely, for your obliging favors of the 2d & 16 Inst. & for their several inclosures, containing Articles of intelligence.
I congratulate you most cordially on Colo. Campbells precipitate retreat from Fort Augusta—what was this owing to—it seems to have been a surprize even upon Williamson. But I rejoice much more on acct of his disappointed application to the Creek Indians—this I think is to be considered as a very important event and may it not be the conjectural cause of his (Campbells) hasty return—this latter circumstance cannot but be a fresh proof to the disaffected in that Country that they are leaning upon a broken Reed. severe examples should in my judgment be made of those who are aggressors in this way the second time.
The policy of our arming Slaves is in my opinion a moot point, unless the enemy set the example, for should we begin to form Battalions of them I have not the smallest doubt (if the war is to be prosecuted) of their following us in it, and justifying the measure upon our own ground. The upshot then must be who can Arm fastest—and where are our Arms? besides I am not clear that a descrimination will not render Slavery more irksome to those who remain in it—Most of the good and evil things of this life are judged of by comparison, and I fear comparison in this Case will be productive of Much discontent in those who are held in servitude—but as this is a subject that has never employed much of my thoughts, these are no more than the first crude Ideas that have struck me upon the occasion.

I had [not] the smallest intimation of Monsr Gerards passing through Jersey till I was favoured with your letter and am now ignorant of this cause further than by conjecture. The inclosed I return as Mr Laurens left this some days ago for Philadelphia on his way to the Southward.
Mrs Washington joins me in respectful compliments to you & with every sentiment of regard & attachment. I am Dr Sir Yr Most Obedt Servt
Go. Washington
